769 N.W.2d 711 (2009)
David E. TOWNSEND, Heidi A. Townsend, Lindsay R. Townsend, Heather M. Townsend, and David J. Townsend, Plaintiffs-Appellants Cross-Appellees,
v.
KASLE STEEL CORPORATION, Defendant, Third-Party Plaintiff-Appellee, Cross-Appellant, and
Kerry Steel, Inc., Third-Party Defendant.
Docket No. 138608. COA No. 278645.
Supreme Court of Michigan.
August 6, 2009.

Order
On order of the Court, the application for leave to appeal the February 24, 2009 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.